Dear Mayor Davis:
Your inquiry of recent date asks whether an alderman of the Village of Natchez may also serve as Commissioner of the Waterworks District No. 1 of the Parish of Natchitoches. The latter position is created under the auspices of LSA-R.S.33:3811, and pursuant to that statute, the waterworks district is a creature of the parish police jury. As such, the office of Commissioner of the water works district is a part-time local appointive office within a political subdivision, as defined within LSA-R.S. 42:62 of the Dual Officeholding and Dual Employment Law of the state, providing in pertinent part:
       (1) "Elective office" means any position which is established or authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof, which is not a political party office, and which is filled by vote of the citizens of this state or of a political subdivision thereof.
       (2) "Appointive office" means any office in any branch of government or other position on an agency, board, or commission or any executive office of any agency, board, commission, or department which is specifically established or specifically authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof and which is filled by appointment or election by an elected or appointed public official or by a governmental body composed of such officials of this state or of a political subdivision thereof.
       (3) "Employment" means any job compensated on a salary or per diem basis, other than an elective or appointive office, in which a person is an employee of the state government or of a political subdivision thereof.
       (4) "Full time" means the period of time which a person normally works or is expected to work in an appointive office or employment and which is at least seven hours per day of work and at least thirty-five hours per week of work.
       (5) "Part time" means the period of time which a person normally works or is expected to work in an appointive office or employment which is less than the number of hours of work defined in this Section as full time.
*  *  *  *  *
       (9) "Political subdivision" means a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions. In addition, for the purposes of this Part, mayor's courts, justice of the peace courts, district attorneys, sheriffs, clerks of court, coroners, tax assessors, registrar of voters, and all other elected parochial officials shall be separate political subdivisions.
The position of alderman is a local, part-time elective office within a political subdivision under these definitions. The prohibitions against the concurrent holding of certain offices are stated in LSA-R.S. 42:63, which provides, in part:
       D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court.
       E. No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the State of Louisiana, in the government of a political subdivision thereof, or in a combination of these.
The law does not prohibit the simultaneous holding of local elective office and part-time appointive office. We conclude that an individual may serve as Alderman of the Village of Natchez and Commissioner of the Waterworks District No. 1 of the Parish of Natchitoches in accordance with law.
Very truly yours,
                                RICHARD P. IEYOUB ATTORNEY GENERAL
                                BY: _________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Honorable Clave Mike Davis Mayor, Village of Natchez 181 Main Street P.O. Box 229 Natchez, Louisiana 71456
Date Received:
Date Released:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL